Title: Enclosure: Tadeusz Kosciuszko’s Account with John Barnes, 22 June 1814
From: Kosciuszko, Tadeusz
To: Barnes, John


            Genl Thads Kosciusko, at Paris. In a/c wth John Barnes Geo Town Coa
            
              
                1812
                
                
                
                
                
              
              
                May 16th
                     
                By Bale due Genl K—per Acct rendered 
                
                $
                
                173.
                50
              
              
                Oct 17—
                By 6 Mo divd Penna Bk due 1t July 
                400.
                
                
                
                
              
              
                1813.
                  Negon 
                        
                     
                10.
                390
                —〃
                
                  
              
              
                Jany 29.
                By 6 Mo divd Penna Bk. due 1t Inst
                400
                
                
                
                
              
              
                
                Negn
                10.
                390
                —〃
                
                
              
              
                May 31t
                     
                By Mr Jeffersons 12 Mo Int due 1t Apl
                360.
                
                
                
                
              
              
                
                Negn
                9.
                351
                〃
                
                
              
              
                Augt 7h
                     
                By 6 Mos divd Penna Bk. due 1t July
                400.
                
                
                
                
              
              
                
                Negn
                     
                10.
                390
                〃—
                
                
              
              
                1814.
                
                     
                
                
                
                
                
              
              
                June
                By 6 Mos divd Penna Bk. due 1t Jany
                400.
                
                
                
                
              
              
                
                Negn 
                10.
                390
                —〃
                
                
              
              
                June
                By Mr Jeffersons 12 Mos Int. due 1t Aprl
                360.
                
                
                
                
              
              
                
                Negn
                     
                9.
                351.
                —
                2262.
                —
              
              
                
                
                        per  Contra—
			 
                
                
                
                2435.
                50.
              
              
                
                
                
                
                
                
                
              
              
                June 22d
                     
                To Messrs Bowie & Kurtz’s sett of Exchange In favr of John Barnes on Wm Murdock London a 60 days sight endorsed payable to Baring, Brothers & Co London for the Use & a/c of Genl Kosciusko at Paris—ex a 7½ ⅌ Ct under par. for £400 Sterg
                     
                
                1644
                .44
                
                
              
              
                
                Negn 
                         2 ⅌ Cent
                
                32
                56
                
                
              
              
                
                
                
                1677
                .00.
                
                
              
              
                
                sundry postages &a to & from Balte &c
                
                2
                .62.
                1679.
                62
              
              
                
                Balce due Genl K. Card to New Accts dollars.
                
                
                
                $755.
                88
              
              
                
                Errors & omissns Excepted.
                
                
                
                
                
              
              
                
                George Town Coa 
                        22d June 1814
                     
                
                
                
                
                
              
            
            
              John Barnes,
          